Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of the 13th day of January, 2011.

BETWEEN:

MITEL NETWORKS CORPORATION

(hereinafter referred to as the “Employer” or “Mitel”)

- and -

RICHARD MCBEE

(hereinafter referred to as the “Employee”)

WHEREAS, the Employer and the Employee wish to enter into an agreement pursuant
to which the Employee will provide the Employee’s services to the Employer as
hereinafter set forth, and the Employer will hire and retain the services of the
Employee as an employee of the Employer.

NOW THEREFORE in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto hereby mutually covenant
and agree as follows:

 

1. EMPLOYMENT

 

  a. The Employee is employed on a full-time basis as a Chief Executive Officer.
As Chief Executive Officer, the Employee shall report directly to the Chairman
of the board of directors of the Employer.

 

  b. The Employee is employed on a full-time basis for the Employer and it is
understood that the hours of work involved will vary and may be irregular. The
Employee acknowledges that this clause constitutes an agreement to work such
hours.

 

  c. The Employee acknowledges and hereby agrees to carry out all lawful
instructions given to the Employee by the Employer.

 

  d. The Employee acknowledges and hereby agrees to observe all policies of the
Employer as the Employer may in its absolute discretion create from time to time
and to perform all services associated with the position herein.

 

  e. The Employee acknowledges and agrees that, during the currency of this
agreement, the Employee shall devote the Employee’s full-time and skill to the
duties and responsibilities contemplated herein and shall not be engaged in any
other employment in any other capacity or any other activity that interferes
with the provision of the services contemplated herein or that is for the
benefit of any person, corporation or enterprise whose business interests are
either competitive or in conflict with those of the Employer. The Employee is a
fiduciary of the Employer and shall act at all times in the Employer’s best
interests.

 

1



--------------------------------------------------------------------------------

 

  f. The Employee represents and warrants to the Employer that the execution and
delivery of this Agreement by the Employee and the performance by the Employee
of the services hereunder will not (with or without the giving of notice or
lapse of time, or both) violate or breach any term or condition of, or
constitute a default under, any agreement, document or instrument to which the
Employee is a party or by which the Employee is bound including any
non-competition or non-solicitation agreement.

 

  g. The location of employment shall be Employer’s main offices in Ottawa,
Ontario, Canada. As such, employment is conditional upon the Employee obtaining
in a timely manner any work permits which may be required to work in Canada. The
Employer will cover the ordinary and usual immigration costs in connection
therewith. Nothing herein is intended to alter the Employee’s status as a US
resident for tax purposes.

 

  h. In connection with the Employee’s relocation to Ottawa, the Employer will
provide the Employee with relocation assistance, consisting of:

 

  i. Reimbursement of reasonable cost of moving normal household goods, and
reimbursement of reasonable legal and real estate fees associated with the sale
of the Employee’s current residence and the purchase of the Employee’s new
residence;

 

  ii. two (2) months’ temporary accommodation with an additional thirty
(30) days available to the Employee upon consent by the Employer, such consent
not to be unreasonably withheld; and

 

  iii. A one-time, lump sum payment of $5000.00, for general relocation
assistance.

 

2. EMPLOYMENT TERM AND BOARD SEAT

Subject to being terminated pursuant to the provisions of paragraph 6 hereof,
the term of your employment shall be indefinite with effect from January 17,
2011 (the “Start Date”). The Employee shall be entitled to sit as a member of
the Employer’s board of directors (the “Board”) until the Employer’s next annual
general meeting (“AGM”), and thereafter the Employer will include the Employee’s
name in the annual slate of director nominees for shareholder approval at the
Employer’s AGM. The Employer will put forward the Employee’s nomination for
consideration and approval to the Board at the next Board of Directors meeting.
Notwithstanding anything to the contrary in this agreement, the Employee shall
cease to be a member of the Board immediately upon the termination of his
employment for any reason.

 

3. COMPENSATION FOR SERVICES

 

  a. For services rendered by the Employee in the course of the employment
hereunder, the Employee shall receive an annual base salary of $600,000.00 (the
“Base Salary”). The Base Salary shall be paid at such times and in such fashion
as in keeping with the ordinary practices and policies of the Employer, as such
may exist from time to time. The Base Salary may be reviewed periodically by the
compensation committee of the board of directors of the Employer. Future
increases, if any, shall be determined by the board of directors of the Employer
and shall be entirely discretionary without the necessity of an amendment
hereto.

 

  b.

For services rendered by the Employee in the course of the employment hereunder
and depending on the achievement of business goals, the Employee may be eligible
to receive an annual variable, at-risk payment (the “Bonus”). For the period
between the Start Date to the beginning of the Employer’s next fiscal year on
May 1, 2011 the Employee’s target Bonus will be $100,000.00 and for the fiscal
year beginning May 1, 2011 and ending April 30, 2012, the Employee’s target
Bonus will be $400,000.00. At all times, the Bonus, including any future
increases, shall be determined by the board of directors of the Employer and
shall be entirely discretionary without the necessity of an

 

2



--------------------------------------------------------------------------------

 

amendment hereto. There is no guarantee of a Bonus in any particular year and
under no circumstances is the Bonus to be considered part of the Employee’s Base
Salary or other regular employment income.

 

  c. The Employee shall be entitled to a car allowance of one thousand five
hundred dollars ($1,500.00) per month for the performance of services hereunder.
This car allowance is intended to cover the costs of purchasing or leasing a
vehicle for use in connection with the Employee’s employment, and is subject to
the Employer’s car allowance policy.

 

  d. The Employee shall be entitled to participate in any and all such
additional benefits as are enjoyed from time to time by other employees,
including senior executive employees, in accordance with the established
practices and policies of the Employer as the Employer may in its absolute
discretion create from time to time. The Employee shall be entitled to all
perquisites offered to senior executives of the Employer. The Employer reserves
the right to alter, amend or terminate all such benefits and perquisites at any
time with or without notice.

 

  e. The Employee shall be entitled to reimbursement for all ordinary and
reasonable out-of-pocket business expenses that are incurred by the Employee in
furtherance of the Employer’s business in accordance with the policies adopted
from time to time by the Employer and subject to receipt of appropriate
documentation.

 

  f. The Employer will reimburse the Employee for expenses incurred by the
Employee in connection with tax planning advice and preparation of annual
individual tax return(s) (in Canada and/or the United States, as applicable), up
to a maximum of $5000.00 per year.

 

4. STOCK OPTION GRANTS

 

  a. For services rendered by the Employee in the course of the employment
hereunder, the Employee shall from time to time be eligible to be granted an
option to purchase common shares of Mitel, including an initial option to
purchase 1,500,000 common shares of Mitel (the “Initial Options”). All options
shall be granted and shall vest in accordance with Mitel’s 2006 Equity Incentive
Plan (the “Option Plan”) and shall be subject to the terms and conditions of the
Option Plan, as it may exist from time to time. The options shall have an
exercise price equal to the Fair Market Value (as defined in the Option Plan) of
the common shares on the Date of Grant (as defined below).

 

  b. In addition, the Employee shall receive a grant of 500,000
performance-based stock options (the “Performance Options”), to vest as follows:
(A) 12.5% of the options vest on the date that is one month following the month
in which the five-day average trading price of Employer’s common shares is equal
to or greater than $16.80 per share (the “Trigger Date”), and (B) the remainder
vest monthly in equal instalments over an 18-month period following the Trigger
Date. All unexercised options expire on the earlier of 24 months after the
Trigger Date or five years from the date of grant.

 

  c. The Date of Grant for the Initial Options and Performance Options granted
to the employee under this Section 4, shall be January 19, 2011.

 

5. VACATION

The Employee shall be entitled to accrue four (4) weeks’ vacation annually in
accordance with the Employer’s policies. Per Mitel’s policy, the Employee shall
take the Employee’s vacation entitlement in each 12-month fiscal period and
shall not carry-over vacation entitlement from one 12-month fiscal period to the
next, except as required by legislation. Without in any way limiting the
generality of the foregoing, and subject to compliance with the Employment
Standards Act, R.S.O. 1990, c. E.14 as amended, any

 

3



--------------------------------------------------------------------------------

vacation entitlement not taken in the appropriate 12-month fiscal period shall
be lost and forfeited unless specific arrangements are made between the parties,
which arrangements are to be confirmed in writing and signed by each of the
parties hereto prior to the expiration of the said 12-month fiscal period.

 

6. TERMINATION

Subject to Section 10 or as expressly set out below, for purposes of base
salary, incentive compensation, benefit entitlement and accrual, vesting and
perquisites, the date of termination of services or employment shall be the
earlier of:

 

  (a) the date on which the Employee gives notice of resignation to the
Employer; or

 

  (b) the actual date of termination of employment (whether or not for cause).

 

  a. Termination without Notice

Notwithstanding anything herein contained to the contrary, this Agreement and
the Employee’s employment with the Employer may be terminated, without the
Employer being obligated to provide the Employee with advance notice of
termination or pay in lieu of such notice, whether under contract, statute,
common law or otherwise if:

 

  i. the Employee retires;

 

  ii. the Employee is unable to perform substantially all of the Employee’s
employment related duties for a period of more than either three (3) consecutive
months, or six (6) months in the aggregate during any twelve (12) month period.
Failure by the Employer to strictly rely upon this provision in any given
instance or instances, shall not in any way constitute a waiver of the
Employer’s rights as stated herein;

 

  iii. the Employee’s employment is terminated for Cause. For purposes of this
Section 6(a)(iii), “Cause” shall mean any grounds at common law for which an
employer is entitled to dismiss an employee summarily, and includes, without
limitation, the following:

 

  (A) the Employee’s breach of a material term of this Agreement;

 

  (B) the Employee’s repeated and demonstrated failure to perform the material
duties of the Employee’s position in a competent manner;

 

  (C) the conviction of the Employee for a criminal offence involving fraud or
dishonesty, or which otherwise adversely impacts the reputation of the Employer;

 

  (D) the Employee or any member of the Employee’s immediate family making
personal profit out of or in connection with a transaction or business
opportunity to which the Employer is involved or otherwise associated with,
without making disclosure to and seeking the prior written consent of the Board;

 

  (E) the Employee’s failure to act honestly and in the best interests of the
Employer;

 

  (F) the Employee’s failure to comply with any Employer rules or policies of a
material nature;

 

4



--------------------------------------------------------------------------------

 

  (G) the Employee’s failure to obey reasonable instructions provided to the
Employee in the course of employment, within five (5) calendar days of receiving
written notice of such disobedience from the Board; or

 

  (H) any actions or omissions on the part of the Employee constituting gross
misconduct or negligence resulting in material harm to the Employer; or

 

  iv. the Employee dies.

Upon any termination under this Section 6(a), the Employee or the Employee’s
estate will not be entitled to receive any further compensation or benefits
pursuant to the terms of this Agreement other than those which have accrued up
to the date of the Employee’s termination, subject to those death benefits which
may be payable in accordance with applicable insurance policies. For greater
certainty, subject to Section 7, the Employee’s entitlement with respect to his
options at the date of the termination of his employment under this Section 6(a)
shall be governed by the terms and conditions of the Option Plan.

 

  b. Termination Without Cause

In addition to the foregoing, this agreement and the employment of the Employee
hereunder may be terminated at any time by the Employer giving to the Employee
the following (inclusive of any statutory notice or statutory severance
entitlements the Employee may have under the Ontario’s Employment Standards Act,
2000, S.O. 2000, c. 41 as amended (the “ESA”)):

 

  i. The Employee will receive twenty four (24) months’ notice of termination,
or pay in lieu of notice (the “Severance Payment”) equal to the greater of:

 

  (A) twenty four (24) months’ compensation calculated in accordance with
subparagraph iii. below; or,

 

  (B) the minimum notice and minimum severance (if any) to which the Employee is
then entitled in accordance with the minimum requirements of Ontario’s
Employment Standards Act, 2000, S.O. 2000, c. 41 as amended. To the maximum
extent permitted by law, the Severance Payment will be deemed to be a retiring
allowance.

 

  ii. Subject to the provisions of Sections 7, 10 and 11, the Severance Payment
will be paid by the Employer in a series of equal instalments according to the
Employer’s regular payroll schedule, over a period of twenty four (24) months
commencing with the first payroll after the date of termination of employment.

 

  iii. For the purposes of subparagraph i. above, a month’s compensation will be
equal to:

 

  (A) the Employee’s then current monthly base salary, plus

 

  (B) monthly bonus equal to 1/36th of the total of all Bonuses paid to the
Employee during the three (3) most recently completed fiscal years (in the event
the Employee has not been employed for three completed fiscal year, the monthly
bonus will equal to all Bonuses paid to the Employee divided by the number of
completed months of service from the Start Date).

 

  iv.

Subject to the terms and conditions of the applicable plans, the Employee shall
also be entitled to receive all medical, health, life and AD&D benefits during
such twenty four (24) month period, except for business travel accident
coverage,

 

5



--------------------------------------------------------------------------------

 

which ceases on the date of termination of employment, and long term disability
coverage which will continue only for the notice period required under the ESA,
to the extent that the Employer can continue such benefits, failing which the
Employee’s Severance Payment will be increased by the premium cost to the
Employer that would have been incurred if such benefits were able to be so
continued.

 

  v. Upon any termination under this Section 6(b), any stock options granted to
the Employee that are fully vested as of the date of termination of employment
shall remain exercisable for the lesser of (A) the balance of such options’
term, or (B) twelve (12) months from the date of termination of employment.
Notwithstanding anything to the contrary in the stock option plan or in any
grant of options, any stock options, with the exception of the Performance
Options, that have not vested as of the date of termination of employment shall
continue to vest and remain exercisable until the lesser of (i) the balance of
such options’ term, or (ii) twelve (12) months from the date of termination of
employment. In no event shall any stock options continue to vest after the
expiry of such twelve (12) month period.

The Employee acknowledges that the foregoing provisions are in satisfaction of
and substitution for any and all statutory and common law rights, including
without limitation, any right to reasonable notice of termination of employment
with the Employer, and that the Employee shall have no further entitlements in
connection with his termination, whether under contract, common law, statute or
otherwise.

 

  c. Termination by the Employee

This agreement and the employment of the Employee hereunder may be terminated at
any time by the Employee giving to the Employer three (3) months written notice
of resignation, which period may be waived in whole or in part by the Employer.
The Employee shall continue to accrue and receive the Employee’s said base
salary and benefits through to the date of termination indicated in the
termination notice (to a maximum of three months) and shall have no further
entitlements. Upon any termination under this Section 6(c), any stock options
granted to the Employee that are fully vested as of the date of the Employee’s
termination shall remain exercisable for the period determined in accordance
with the Option Plan. Any stock options that have not vested as of the date of
termination shall immediately expire. In no event shall any stock options
continue to vest following any termination hereunder.

 

  d. Resignation from Board

The Employee agrees to resign from any Board of Director or other positions he
may hold with Mitel or any of its subsidiaries immediately upon the termination
of his employment for any reason, whether or not for Cause.

 

  e. Change of Control

Definitions

For the purposes of this Agreement, a “Change of Control” shall mean:

 

  i.

the closing of a merger or consolidation or other form of business combination
of the Employer with or into another entity or other transaction or series of
related transactions in which the holders of voting securities of such party,
immediately prior to such transaction(s), will hold less than 50% of the voting
securities of the surviving entity, immediately after such transaction(s);
provided that such transaction(s) shall not constitute a Change of Control to
the extent that (A) the

 

6



--------------------------------------------------------------------------------

 

transaction is an acquisition by the Employer of another entity, (B) such
acquisition is financed by the issuance of equity by the Employer to a financial
sponsor, and (C) neither Terence Matthews, Francisco Partners or any of their
respective affiliates disposes of any shares of the Employer as a result of such
transaction(s);

 

  ii. the closing of the sale of all or substantially all of the assets of the
Employer in one or a series of transactions; or

 

  iii. the complete liquidation or dissolution of the Employer.

For the purposes of this Agreement, “Good Reason” shall mean any of the
following, unless the Employee gives his express written consent thereto:

 

  i. a material adverse change in the Employee’s status or position as an
officer or employee of the Employer, as in effect immediately prior to a Change
of Control. Such material adverse change shall include without limitation any
material adverse change in status or position as a result of a material
diminution in the Employee’s duties or responsibilities or the assignment to the
Employee of any duties or responsibilities which are materially inconsistent
with such status or position;

 

  ii. a material reduction by the Employer in the Employee’s annual base salary
as in effect immediately prior to a Change of Control;

 

  iii. a material failure by the Employer to continue in effect any employee
benefit or bonus program in which the Employee is participating at the time of a
Change of Control other than as a result of the normal expiration of any such
program in accordance with its terms as in effect at the time of a Change of
Control or replacement of such program with a comparable program, or the taking
of any action, or the failure to act, by the Employer which would materially and
adversely affect the Employee’s continued participation in any such employee
benefit or bonus program on at least as favourable a basis to the Employee as on
the date of a Change of Control; or

 

  v. the Employer requiring the Employee to be based anywhere other than where
the Employee is based at the time of a Change of Control, except for required
travel on the Employer’s business to an extent substantially consistent with the
Employee’s business travel obligations in the ordinary course of business
immediately prior to the Change of Control.

Notwithstanding the foregoing, the Employee must give notice to the Employer
within 60 days following the Employee’s knowledge of an event constituting Good
Reason describing the alleged failure or action by the Employer and advising of
the Employee’s intention to terminate the Employee’s employment for Good Reason.
The Employer shall have 14 business days to correct such failure or action
following the delivery by the Employee of such written notice. If the Employee
fails to provide such notice within 60 days, such event shall not constitute
Good Reason under this Agreement.

Entitlements following Change of Control

In the event that within twelve (12) months following a Change of Control, the
Employee’s employment is terminated by the Employer without Cause or the
Employee resigns for Good Reason, then the Employer will provide the Employee
with the following:

 

7



--------------------------------------------------------------------------------

 

  i. The Employee will receive twenty-four (24) months’ notice of termination,
or pay in lieu of notice (the “Change of Control Severance Payment”) equal to
the greater of:

 

  (A) twenty-four (24) months’ compensation (less any notice received)
calculated in accordance with subparagraph iii. below; or,

 

  (B) the minimum notice and minimum severance (if any) to which the Employee is
then entitled in accordance with the minimum requirements of Ontario’s
Employment Standards Act, 2000, S.O. 2000, c. 41 as amended. To the maximum
extent permitted by law, the Severance Payment will be deemed to be a retiring
allowance.

 

  ii. Subject to the provisions of Sections 7, 10 and 11, the Change of Control
Severance Payment will be paid by the Employer in a series of equal instalments
according to the Employer’s regular payroll schedule commencing with the first
payroll after the date the Employee ceases to provide services to the Employer.

 

  iii. For the purposes of subparagraph i. above, a month’s compensation will be
equal to: (A) the Employee’s then current monthly base salary, plus (B) monthly
bonus equal to 1/36th of the total of all Bonuses paid to the Employee during
the three (3) most recently completed fiscal years (in the event the Employee
has not been employed for three completed fiscal year, the monthly bonus will
equal all Bonuses paid to the Employee divided by the number of completed months
of service from the Start Date).

 

  iv. Subject to the terms and conditions of the applicable plans, the Employee
shall also be entitled to receive all medical, health, life and AD&D benefits
during such twenty-four (24) month period, except for business travel accident
coverage, which ceases on the date of termination of employment, and long term
disability coverage which will continue only for the notice period required
under the ESA, to the extent that the Employer can continue such benefits,
failing which the Employee’s Severance Payment will be increased by the premium
cost to the Employer that would have been incurred if such benefits were able to
be so continued.

 

  v. Upon any termination under this Section 6(e), any stock options granted to
the Employee that are fully vested as of the date of termination of employment
shall remain exercisable for the lesser of (A) the balance of such options’
term, or (B) twenty-four (24) months from the Date of Grant. Notwithstanding
anything to the contrary in the Option Plan or in any grant of options, all
stock options (save and except the Performance Options) that have not vested as
of the date of termination of employment shall immediately vest and remain
exercisable until the lesser of (i) the balance of such options’ term, or
(ii) twenty-four (24) months from the date of termination of employment.

The Employee acknowledges that the foregoing provisions are in satisfaction of
and substitution for any and all statutory and common law rights, including
without limitation, any right to reasonable notice of termination of employment
with the Employer, and that the Employee shall have no further entitlements in
connection with his termination, whether under contract, common law, statute or
otherwise.

 

8



--------------------------------------------------------------------------------

 

  f. Payment of Accrued Vacation

Upon the cessation for any reason whatsoever of the Employee’s employment with
the Employer, the Employee will receive a payout of any accrued unused vacation
pay, subject to and in accordance with Company policy.

 

7. EMPLOYEE COVENANTS

 

  a. Acknowledgement: In the course of employment with the Employer, the
Employee will maintain close working relationships with the customers, clients,
suppliers, distributors, consultants, agents and employees of both the Employer
and its affiliates. Due to the sensitive nature of the Employee’s position and
the special access that the Employee will have to both the Employer’s
Confidential Information (as hereinafter defined) and Intellectual Property (as
hereinafter defined), the Employee will be in a position to irreparably harm the
Employer should the Employee (either during the Employee’s term of employment
with the Employer, or subsequent to the termination of such employment) enter
into competition with the Employer (directly or indirectly) or otherwise make
use of the specialized knowledge, contacts and connections obtained during the
Employee’s employment to the detriment of the Employer. The Employee
acknowledges that the unauthorized use or disclosure of such information could
irreparably damage the Employer’s interests if made available to a competitor,
or if used against the Employer for competitive purposes. The Employee agrees
that the covenants and restrictions contained in this Section 7 are reasonable
and valid in terms of time, scope of activities and geographical limitations and
understands and agrees that they are vital consideration for the purposes of the
Employer entering into this Agreement. If the covenants and restrictions
contained in this Section 7 are found to be unreasonable to any extent by a
court of competent jurisdiction adjudicating upon the validity of Section 7,
whether as to the scope of the restriction, the area of the restriction or the
duration of the restriction, then such restriction shall be reduced to that
which is in fact declared reasonable by such court, or a subsequent court of
competent jurisdiction, requested to make such a declaration.

 

  b.

Confidential Information and Intellectual Property: During the course of the
Employee’s employment with the Employer, the Employee will have access to and be
entrusted with confidential information relating to the Employer, its customers,
suppliers and employees (the “Confidential Information”), the particulars of
which, if disclosed to competitors of the Employer or to the general public,
would be detrimental to the best interests of the Employer. The Employee,
therefore, agrees that the Confidential Information is the exclusive property of
the Employer, and that while employed by the Employer and at all times
thereafter, the Employee will not, without the prior written consent of the
Employer, (i) reveal, disclose or make known any Confidential Information to any
person, or (ii) use the Confidential Information for any purpose, other than for
the purpose of the Employer. In addition, all worldwide rights, title and
interest in any and all advances, computer programs, concepts, compositions,
data, database technologies, designs, discoveries, domain names, drawings,
formulae, ideas, improvements, integrated circuit typographies, inventions,
know-how, mask works, sketches, software, practices, processes, research
materials, trade-secrets, work methods, patents, trade-marks, copyright works
and any other intellectual property (whether registrable or not) produced, made,
composed, written, performed, or designed by the Employee, either alone or
jointly with others, in the course of the Employee’s employment with the
Employer and in any way relating to the business of the Employer (the
“Intellectual Property”), shall vest in and be the exclusive property of the
Employer. The Employer shall have the sole and exclusive ownership of and right
of control over any and all business, customers, and goodwill created or
developed by the Employee in the course of the Employee’s employment with the
Employer, including all information, records, and

 

9



--------------------------------------------------------------------------------

 

documents concerning business and customer accounts and all other instruments,
documents, records, data, and information concerning or relating to the
Employer’s business activities, interests and pursuits.

 

  c. IPR and Confidentiality Agreement: Without limiting the generality of the
foregoing, the Employee shall execute and be bound by the Mitel Intellectual
Property Rights and Confidentiality Agreement, a copy of which is attached
hereto as Schedule “A”.

 

  d. Restrictive Covenants: The Employee agrees that without the express prior
written consent of the Employer, during the Employee’s employment with the
Employer and for a period of 12 months thereafter, the Employee will not,
anywhere in Canada, the United States or the United Kingdom, either alone or in
conjunction with any individual, partnership, firm, association, syndicate,
company or other entity, either as an individual or as a partner or joint
venturer or as an employee, principal, consultant, agent, lender, shareholder
(other than a passive holding of shares listed on a recognized North American
stock exchange that does not exceed two percent of the outstanding shares so
listed), officer, director, or in any other manner, whatsoever, directly or
indirectly:

 

  i. solicit or attempt to obtain the withdrawal from the Employer or any of its
affiliates of any of their respective employees, contractors or consultants
(provided, however, that any general public recruitment responded to by such
employees, contractors or consultants will not breach this subparagraph);

 

  ii. approach, solicit or attempt to solicit any customer/client or potential
customer/client, wherever situated, of the Employer or any of its affiliates,
with whom the Employee had dealings on behalf of the Employer within the twelve
(12) months prior to the cessation of the Employee’s employment with the
Employer, in order to attempt to direct any such customer/client or potential
customer/client away from the Employer or any of its affiliates;

 

  iii. engage in any Competitive Business, or in any way be employed by,
associated or in any manner connected with any Competitor, in any position, role
or area of responsibility similar to those for which the Employee had
responsibilities in his last five (5) years of employment with the Employer. For
the purposes of this paragraph, a Competitive Business or a Competitor means any
business which engages in or proposes to engage in: (A) the same core business
as that which is carried on by the Employer or by such affiliate; or (B) that
business which is the subject of the Employer’s or such affiliate’s actual or
demonstrably anticipated research and development. The board of directors may in
its absolute discretion from time to time designate any partnership, firm,
association, syndicate, company or other entity as a directly competitive
business for purposes of this paragraph 7, upon providing written notice of such
designation to the Employee; or

 

  iv. divert, attempt to divert, derive a benefit from or otherwise profit from
any maturing business opportunities which to the knowledge of the Employee were
pursued or advanced by the Employer or any of its affiliates at any time within
the twelve (12) months prior to the cessation of the Employee’s employment with
the Employer.

 

  e. In the event that the Employee breaches any of the Employee’s ongoing
obligations under this Section 7, then notwithstanding anything to the contrary
in the Option Plan or in any grant of options or in this Agreement:

 

10



--------------------------------------------------------------------------------

 

  i. any stock options granted to the Employee hereunder that are not yet
expired, whether or not such stock options have vested or remain unvested, shall
immediately expire; and

 

  ii. the Employee will immediately forfeit, and will not be entitled to receive
any portion of, any unpaid remainder of the Severance Payment.

 

  f. Each subparagraph or sub-subparagraph of this Section 7 shall be (and shall
be construed as) a separate and distinct covenant, independent of and severable
from all other subparagraphs or sub-subparagraphs of this Section 7.

 

  g. The provisions of this paragraph 7 shall survive the cessation for any
reason whatsoever of the employment relationship between the Employer and the
Employee and shall be enforceable notwithstanding the existence of any claim or
cause of action of the Employee against the Employer whether predicated upon
this agreement or otherwise. Any such claim or cause of action will not
constitute a defense to any injunction action, application or motion brought
against the Employee by the Employer for purposes of enforcing the provisions of
this paragraph 7.

 

8. DISCLOSURE

The Employee undertakes and agrees that, for a period of 6 months after the
termination of the Employee’s employment hereunder and prior to entering into
any contractual relationship with any other party to serve as an officer,
director, employee, partner, advisor, joint-venturer or in any other capacity
with any other business, undertaking, association, partnership, firm, enterprise
or venture, the Employee shall disclose to such other party the terms of this
Agreement.

 

9. RESOLUTION OF DISPUTES

 

  a. Any disputes or claims in connection with or arising out of this agreement,
its negotiation, breach, existence, validity or termination including any
disputes or claims in relation to the value of shares, shall be referred to and
finally determined by arbitration from which there shall be no appeal before a
single arbitrator in Ottawa in accordance with the provisions of the Ontario
Arbitration Act, 1991. The award of the arbitrator may be appealed to the
Superior Court of Ontario on a question of law with leave. Where a dispute first
arises, for a period of thirty (30) calendar days, the Employer and Employee
shall engage in good faith efforts to resolve the subject matter of the dispute
through negotiations. Subsequent to the expiration of this period, should the
subject matter of the dispute remain unresolved, either party may give written
notice to the other of its desire to submit such dispute to arbitration stating
with reasonable particularity the subject matter of such dispute. The parties
shall agree upon a single arbitrator within thirty (30) days after receipt of
such notice. Should the Employee and the Employer not agree on the arbitrator
within 30 days after written notice to arbitrate has been provided to the other
party, either party may apply, with notice, to a judge at the Superior Court of
Justice to appoint an arbitrator. The arbitrator’s decision shall be final and
binding on the Employee and the Employer.

 

  b. Despite Section 9(a), the Employee acknowledges and agrees that in the
event that the Employee violates the covenants, provisions and restrictions
contained in Section 7, the Employer shall be authorized and entitled to obtain
from any court of competent jurisdiction interim and permanent injunctive relief
and an accounting of all profits and benefits arising out of such violation,
which rights and remedies shall be cumulative and in addition to any other
rights, damages or remedies to which the Employer might otherwise be entitled.

 

11



--------------------------------------------------------------------------------

 

10. U.S. TAX PROVISIONS

 

  a. Six-month delay: For purposes of this agreement, the terms “termination”,
“cessation of employment”, “cessation of services” and “termination of
employment” mean a separation from service as defined in Section 409A of the
Internal Revenue Code of 1986, as amended and the applicable guidance thereunder
(“Section 409A”). Notwithstanding the provisions of this agreement, if on the
date of Employee’s termination, Employee is a “specified employee” as defined in
Section 409A, and an exception from Section 409A’s requirements is not available
as to any one or more payments or installments under this agreement or
otherwise, Employee shall not receive a distribution of such payment or
installment, until six months after the date of termination. If Employee is
subject to the restriction described in the previous sentence, Employee will be
paid on the first day of the seventh month after termination an amount equal to
the benefit that Employee would have been paid during such six-month period
absent such restriction. In furtherance of the application of all possible
exceptions to requirements of Section 409A, each payment or installment shall be
treated as a separate payment in order to maximize the application of payments
during the “short term deferral period” under Section 409A.

 

  b. Expenses: To the extent any indemnification payment, expense reimbursement,
tax gross-up payment or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed or tax
gross-up payment made after the last day of the calendar year following the
calendar year in which the Employee incurred such indemnification payment or
expenses, or, in the case of a tax gross-up payment, remitted the related taxes,
and in no event shall any right to indemnification payment or reimbursement or
the provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

  c. Section 409A Compliance. The payments under this agreement shall be
interpreted to be exempt from Section 409A to the maximum extent possible, and
if not exempt, shall be interpreted to comply with Section 409A. Notwithstanding
the foregoing, the Employer makes no representation to Employee about 409A
compliance and does not guarantee any tax result to the Employee. Employee is
responsible for obtaining advice from a personal tax advisor.

 

11. CLAWBACK

Where there is a restatement of the financial results of the Employer, awards or
payments made in the previous two years under any incentive compensation plan
including the Option Plan may be reviewed by the Board for possible repayment or
adjustment of future payments. In addition, if the Employee’s misconduct or
negligence resulted in or contributed to a restatement of financial results, the
Employee will be required to repay to the Employer the amount by which his
incentive compensation payment exceeded the amount the Employee would otherwise
have received based upon the restated financial results. At the discretion of
the Board, the Employee’s unpaid incentive compensation payments may be
recalculated, and the Employee may forfeit some or all of his unpaid incentive
compensation awards, to reflect restated financial results.

 

12. CURRENCY AND DEDUCTIONS

All payments under this agreement shall be in United States dollars and shall be
subject to applicable and authorized withholdings and deductions.

 

12



--------------------------------------------------------------------------------

 

13. APPLICABLE LAW

This agreement and the rights and obligations of the parties hereunder shall be
construed and governed in accordance with the laws of the Province of Ontario,
Canada.

 

14. ENTIRE AGREEMENT

This agreement together with the Mitel Intellectual Property Rights and
Confidentiality Agreement contain the entire understanding and agreement between
the parties hereto with respect to the employment of the Employee and the
subject matter hereof and any and all previous agreements and representations,
written or oral, express or implied, (including, without limitation the Term
Sheet dated December 29, 2010) between the parties hereto or on their behalf,
relating to the employment of the Employee by the Employer and the subject
matter hereof, are hereby terminated and cancelled and each of the parties
hereto hereby releases and forever discharges the other of and from all manner
of actions, causes of action, claims and demands whatsoever under or in respect
of any such prior agreements and representations. Except as provided herein, no
amendment or variation of any of the provisions of this agreement shall be valid
unless made in writing and signed by each of the parties hereto.

 

15. SEVERABILITY

In the event that any provision herein or part thereof shall be deemed void,
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, this agreement shall continue in force with respect to
the enforceable provisions and all rights accrued under the enforceable
provisions shall survive any such declaration, and any non-enforceable provision
shall, to the extent permitted by law, be replaced by a provision which, being
valid, comes closest to the intention underlying the invalid, illegal or
unenforceable provision.

 

16. ASSIGNMENT

The Employer may assign its rights and obligations hereunder to any successor or
transferee and this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties’ respective heirs, executors, administrators,
successors and assigns.

 

17. NOTICES

Any consent, approval, notice, request, or demand required or permitted to be
given by one party to the other shall be in writing (including, without
limitation, telecopy communications) to be effective and shall be deemed to have
been given on the earlier of receipt or the fifth day after mailing by
registered mail as follows:

 

  a. If to the Employer, to it at:

Mitel Networks Corporation

350 Legget Drive

Kanata, Ontario, Canada K2K 2X3

Attention: Chairman of the Board of Directors

 

  b. If to the Employee, at:

Richard McBee

[Redacted]

[Redacted]

or such other address as may have been designated by written notice.

 

13



--------------------------------------------------------------------------------

Any consent, approval, notice, request or demand aforesaid if delivered or
telecopied shall be deemed to have been given on the date of such delivery or
telecopy transmission. Any such delivery shall be sufficient, inter alia, if
left with an adult person at the above address of the Employee in the case of
the Employee, and if left with the receptionist at the above address of the
Employer in the case of the Employer. The Employer or the Employee may change
its or the Employee’s address for service, from time to time, by notice given in
accordance with the foregoing.

 

18. INDEPENDENT LEGAL ADVICE

The Employee acknowledges that the Employee is aware that the Employee has the
right to obtain independent legal and tax advice before signing this agreement.
The Employee hereby acknowledges and agrees that either such advice has been
obtained or that the Employee does not wish to seek or obtain such advice. The
Employee further acknowledges and agrees that the Employee has read this
agreement and fully understands the terms of this agreement, and further agrees
that all such terms are reasonable and that the Employee signs this agreement
freely, voluntarily and without duress.

IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the date first above written.

 

MITEL NETWORKS CORPORATION Per:   /S/  TERENCE H. MATTHEWS   Terence H. Matthews
  Chairman   I have authority to bind the corporation

 

      /s/ RICHARD MCBEE       Richard McBee

 

14



--------------------------------------------------------------------------------

SCHEDULE A

Mitel Intellectual Property Rights and Confidentiality Agreement

GLOBAL MITEL EMPLOYEE AGREEMENT

 

In consideration of my employment with Mitel Networks Corporation (“MNC”), Mitel
Networks, Inc., Mitel Networks Limited., or any affiliates or subsidiaries of
MNC (“Mitel”), the salary and wages and salary increase(s) paid to me in
connection with my employment, the access provided to me to proprietary
information of Mitel, its suppliers and customers and other good and valuable
consideration, the adequacy of which is hereby acknowledged, I agree as follows:

 

1.0 BEST EFFORTS

 

1.1 I agree to devote my full time and attention and to use my best efforts to
perform the duties associated with my position, including the duty to create and
invent (“Work”). I agree not to work for or provide any services to a third
party (other than as required by my position) without the prior written consent
of Mitel.

 

2.0 OWNERSHIP OF INVENTIONS

 

2.1 Every invention and discovery, (whether patentable or not), work of
authorship (including software code), technology and know-how and any
improvement and revision to any of the foregoing (collectively “Inventions”)
made or created by me, either alone or in collaboration with others, during the
period of my employment with Mitel which uses Information (as defined below) or
is within the scope of the actual or anticipated business of Mitel, including
its research and development activities, its manufacturing, its products and
services, and all intellectual and industrial property rights (“IPRs”) arising
with respect to any of the above will be the exclusive property of Mitel. I
agree to hold all Inventions in a fiduciary capacity for the benefit of Mitel
and hereby agree to assign all my rights and interests in the Inventions made or
created by me to Mitel and its nominees and to promptly disclose in writing to
my manager or to any person specifically designated by Mitel from time to time
complete information concerning all Inventions made or created by me. I agree
that this obligation survives the termination of my employment with respect to
any Invention made or created by me during my employment with Mitel.

 

2.2 I acknowledge that I am being permitted by Mitel to use its premises,
facilities, equipment and tools, supplies and other resources to do my Work
which may involve making or creating various Inventions and that I am receiving
Mitel’s assistance in performing my Work.

 

2.3 I agree that I may perform my Work at home or at other than Mitel locations
during as well as outside regular Mitel business hours. I agree that the Work so
performed will be considered part of and within the scope of my regular Work for
Mitel.

 

3.0 AGREEMENT TO ASSIST

 

3.1 I will, during and after the period of my employment with Mitel, without
charge to Mitel, but at its request and expense, assist Mitel and its nominees
in every reasonable way to obtain and vest in it or them title to all IPRs
arising with respect to all such Inventions in all countries by executing all
necessary or desirable documents, including applications for patents,
copyrights, topography rights and assignments thereof. I will also co-operate
with Mitel and its nominees in the prosecution or defense of any claims,
lawsuits or other proceedings arising in connection with any such Inventions,
without charge to Mitel, but at its expense and request.

 

3.2 I hereby unconditionally and irrevocably waive all my moral rights under
applicable legislation arising in connection with all Inventions.

 

4.0 RECORDS

 

4.1 I will keep and maintain adequate and current records of all Inventions made
or created by me and agree that these records will be and remain the property of
and available to Mitel at all times. I agree that on termination of my
employment with Mitel, I will (1) promptly hand over to Mitel’s designated
representative all such records, and all copies of such records, in a tangible
form such as notes, sketches, drawings, tables, lists, correspondence, computer
diskettes, engineering books provided by Mitel, and other written, printed or
photographed material in my possession, power or control relating to such
Inventions and will not retain any such records; and (2) permanently delete all
such records residing on any computer or computer program in my possession or
under my control.

 

5.0 TRADE SECRETS AND CONFIDENTIALITY

 

5.1 I recognize that during the period of my employment with Mitel, I will
receive, develop or otherwise acquire trade secrets (as defined by applicable
law) and confidential information. Confidential information is data and
information relating to the business of Mitel (whether constituting a trade
secret or not) which is or has been disclosed to me or of which I became aware
through my employment with Mitel, and which has value to Mitel and is not
generally known to Mitel’s competitors. Confidential information does not
include any data or information that has been voluntarily disclosed to the
public by Mitel (except where such public disclosure has been made by me without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. During my
employment, I will only use trade secrets and confidential information to
perform my job duties, and I will only disclose trade secrets or confidential
information

 

when I have been authorized by Mitel to do so. I will not use, disclose or
reveal trade secrets at any time after my employment ends. I will not use or
disclose confidential information for a period of three (3) years after my
employment with Mitel ends. I also recognize that during the period of my
employment with Mitel, I may receive, develop or otherwise acquire confidential
information of third parties. I will not use or disclose confidential
information of a third party for a period of three (3) years after my employment
with Mitel ends.

 

6.0 USE OF MITEL COMPUTERS AND COMMUNICATIONS SYSTEMS

 

6.1 I agree to adhere to all Mitel policies and guidelines regarding the use of
Mitel’s computers, communications systems (voice, data, and video), databases or
files, and I agree not to make any unauthorized use of such computers,
communications systems, databases or files or the information they contain. I
agree that I have no expectation of privacy with respect to such use.

 

7.0 AGREEMENT NOT TO SOLICIT

 

7.1 I agree that while I am an employee of Mitel, and for twelve (12) months
thereafter:

 

(a) I will not directly or indirectly, either for my own benefit or for the
benefit of any person, firm or corporation, solicit any of Mitel’s employees to
induce them to leave their employment with Mitel. This restriction is limited to
employees of Mitel with whom I had contact for the purpose of performing my job
duties at Mitel;

 

(b) I will not directly or indirectly solicit any Mitel customer for the purpose
of offering or providing services or products that compete with those offered by
Mitel. This restriction is limited to customers with whom I had contact while
performing my job duties. This restriction is further limited to customers with
whom I had contact during the last twenty-four (24) months of my employment.

 

8.0 REASONABLENESS OF RESTRICTIONS

 

8.1 I have carefully read and considered the provisions of this Agreement and,
having done so, agree that the restrictions set forth herein are fair and
reasonable and are reasonably required for the protection of the interests of
Mitel, its officers, directors, shareholders and other employees.

 

9.0 TERM

 

9.1 This Agreement will be effective upon the commencement of my employment with
Mitel. The rights and obligations of the parties arising under this Agreement
with respect to Inventions, IPRs and information, and Agreement Not to Solicit,
will survive the termination of my employment with Mitel and this Agreement
until they expire according to their terms.

 

10.0 SUCCESSORS, ASSIGNS, ETC.

 

10.1 This Agreement will inure to the benefit of the successors and assigns of
Mitel and be binding upon my heirs, executors and administrators.

 

11.0 US EMPLOYEES ONLY

 

11.1 I acknowledge and agree that nothing in this Agreement shall be construed
as creating a contract of employment or changing the “at will” relationship
between Mitel and any of its employees in the United States

 

12.0 GOVERNING LAW & SEVERABILITY

 

12.1 I acknowledge and agree that the courts of the state of New York in the
United States shall have exclusive jurisdiction over all matters arising under
this Agreement for all Mitel employees in the United States, the courts of
England shall have exclusive jurisdiction over all matters arising under this
Agreement for all employees in the United Kingdom, and the courts of the
province of Ontario, Canada shall have exclusive jurisdiction over all matters
arising under this Agreement for all other Mitel employees. This Agreement will
be governed by and construed in accordance with the laws of the applicable
jurisdiction as described above. If any provision of this Agreement, or any part
thereof, shall be held to be invalid or unenforceable, such provision, or part
thereof, shall be severable and of no force and effect without invalidating the
remaining provisions hereof, and this Agreement shall continue in full force and
effect as if same had not been a part hereof.

 

Signature:    

 

Date:    

 

Name (Print):    

 

Address:    

 

 

 

 

January 2006


 

15